UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-3164



ANDREW YOUNG, JR.,

                                              Plaintiff - Appellant,

          versus

ALLIED SIGNAL TECHNICAL SERVICES CORPORATION,
a/k/a Bendix Field Engineering Corporation,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-94-3634-AW)


Submitted:   April 15, 1996                 Decided:   April 22, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Andrew Young, Jr., Appellant Pro Se. Stanley Mazaroff, VENABLE,
BAETJER & HOWARD, Baltimore, Maryland; Patricia Gillis Cousins,
VENABLE, BAETJER & HOWARD, Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting

summary judgment to the Defendant in the Appellant's employment

discrimination suit. We have reviewed the record and the district

court's opinion, and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Young v. Allied
Signal Technical Serv. Corp., No. CA-94-3634-AW (D. Md. Dec. 1,

1995). We deny Appellant's motion for appointment of counsel and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2